Citation Nr: 0031093	
Decision Date: 11/30/00    Archive Date: 12/06/00	

DOCKET NO.  99-11 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an earlier effective date for service 
connection for asbestosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that implemented an April 1999 Board 
decision granting service connection for asbestosis and 
assigned a 10 evaluation effective March 29, 1993.  

The veteran perfected an appeal with respect to the 
10 percent evaluation assigned from March 29, 1993.  An 
October 1999 RO decision granted a 100 percent evaluation for 
the veteran's service-connected asbestosis from March 29, 
1993.  Therefore, the issue of entitlement to a higher 
evaluation for asbestosis from March 29, 1993 is moot since 
the highest schedular evaluation, 100 percent, has been 
assigned.  


FINDINGS OF FACT

1.  A February 1996 Board decision declared that a December 
1987 RO decision, denying service connection for asbestosis, 
was final and reopened the veteran's claim for service 
connection for asbestosis.

2.  The veteran's application to reopen his claim for service 
connection for asbestosis was received on May 29, 1993.  

3.  Service connection for asbestosis was granted effective 
May 29, 1993.


CONCLUSION OF LAW

The criteria for an effective date prior to May 29, 1993 for 
service connection for asbestosis have not been met.  
38 U.S.C.A. §§ 5107, 7104, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.400(b)(2) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On May 5, 1987 a formal claim was filed by the veteran for 
service connection for asbestosis.  A December 1987 RO 
decision denied service connection for asbestosis and the 
veteran was notified of that decision.  He did not appeal.  
On March 29, 1993 the veteran submitted an application to 
reopen his claim for service connection for asbestosis.  A 
February 1996 Board decision declared that the December 1987 
RO decision was final, found that new and material evidence 
had been submitted to reopen the claim of service connection 
for asbestosis, and granted service connection for 
asbestosis.  The RO implemented the Board's February 1996 
decision by granting service connection for asbestosis, 
effective March 29, 1993.

The effective date of an award of disability compensation 
based upon a reopened claim will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation is the day following separation from 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The February 1996 Board decision is final.  38 U.S.C.A. 
§ 7104.  That decision declared that the December 1987 RO 
decision is final.  The first communication received from the 
veteran, following the December 1987 RO decision, indicating 
an intent to reopen his claim for service connection for 
asbestosis was received on March 29, 1993. 

Therefore, in this case, the earliest date which may be 
assigned as the effective date for an award of service 
connection for asbestosis, based upon a reopened claim, is 
March 29, 1993, the date the veteran submitted his 
application to reopen his claim for service connection for 
asbestosis following a prior final denial.  This is the date 
that has been assigned.  Accordingly, a earlier date may not 
be assigned.  38 U.S.C.A. § 5107, 7104, 7105; 38 C.F.R. 
§ 3.400(b)(2).  


ORDER

An effective date prior to March 29, 1993 for service 
connection for asbestosis is denied.  


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals






- 3 -



- 3 -


